Case: 5:19-cv-00452-DCR-MAS Doc #: 1 Filed: 11/15/19 Page: 1 of 8 - Page ID#: 1


                                                                                                                             Eastern District of Kentucky
                                                                                                                                         ;,_., ,;:ii
                                                                                                                                         ""
                                                                                                                                                        "I!!'
                                                                                                                                                 .... ~ :,~1!
                                                                                                                                                                D
     520 (Rev. 02/14) Complaint under §1983 or Bivens Action



                           UNITED STATES DISTRI          URT                                                                                  AT LEXINGTON
                           EASTERN DISTRICT OF           CKY                                                                          ROBERT R. CARR
                                                                                                                                  CLERK U.S. DISTRICT COURT
                        _ _ _ _ _ _ DIVISION at......,________


                                                                  (Court Cler will upply)




                                                                                                           Demand !9r Jury Trial:
                                                                                                           Yes~ NoL_)

                                                                  (do not use' et al. ,
                                                                       enter full ame




     DEFENDANTS


     Plaintiff:



                                                                                                                  Pretrial Detainee ~ -




!
'•                                                                                                   separate sheet of paper)

     A. Defendant's Name:
             Title or Position:
             Place of Employment:.,L....:::.:ua~ll,.£..I.JW,J.-¥-btJA_.LLj...l;e--.lt-----l..:1-Jad.__!_./--,f--_.!.JJ,..,/.L!./-::J..J,.!,cuu1..::.....L//     /kc;,M /trr& t/J
     B. Defendant's Name:
             Title or Position:


                                                               Page 1 of 8
Case: 5:19-cv-00452-DCR-MAS Doc #: 1 Filed: 11/15/19 Page: 2 of 8 - Page ID#: 2




 !I
      D
          i.
               l
               I
                   520 (Rev. 02/14) CompfaU,t undo, §1983 o, B;vens Action




          ; C. Defendant's Name: ~+-'--........,~'---''----'-'"'v-.~"--'f----+-----------
               T itle or Position:
                        Place of Employment:
                   D.        Defendant's Name: -~~'....L#-.L.-.L-\.J--+--.l-+-l---"l'-''-L---11------------
                             T itle or Position: .........,CL.>,.:..J....J--.A..L-J........'-LLL__,_,_'-4-'-'"'"""'-~-----------
      , i                    Place of Employment: ~!.l-4.J't,L-<U..J,"-'W.___._'-"4-"-L>Uolf---1-~r;;;...Ll.d..;'-4-'~L_i-<::J~'-"-l...L--
        i
                   E.        Defendant's Name:
          I
                                                     --------j----------------
                             T itl e or Position:
                                                    -----------+----------------
                             Place of Employment:


                   Statement of Claim:

          Below you should state the FACTS of your                                    ase.    You don't need to make legal
a: gu '. ents or refer to any cases or statutes.
 I        i
 !
 1
         i
       · i If you wish to allege a number of related clai                                    ·te out each claim in a separate
 •        I

n'. hl-P. red paragraph. (If you need more space, you may                                    extra sheets).
 i        !
       . '·
                   A. What happened? Explain specifically what ea h D
                         ,                              I      0/i       L             /;




                                                                 Page 2 of 8
      ,I
          i
Case: 5:19-cv-00452-DCR-MAS Doc #: 1 Filed: 11/15/19 Page: 3 of 8 - Page ID#: 3


!
!
: D . 520 (Rev. 02/14) Complaint under §1983 or Bivens Action
i I: I




I   I




         B. When did these events happen?




                                             Page 3 of 8




i   i
Case: 5:19-cv-00452-DCR-MAS Doc #: 1 Filed: 11/15/19 Page: 4 of 8 - Page ID#: 4




 I   I ;:       I 520 (Rev. 02/14) Complaint under §1983 or Bivens Action
           1
            ,    C. Where did these events happen?




           I
       1   t




       'j




                 D. What rights under the Constitution, federal la , fe     ral regulations, state law, or state
                    regulations do you allege the Defendant(s) vi late        State the specific constitutional
                    provision or law if you know it.




                 Exhaustion of Administrative Remedies
IVl.
                 A prisoner must complete all steps of the priso 's gr vance process before filing any
la s             that relates to prison conditions.

                 A. Federal Prisoners answer the following:

                 1. Did you file a grievance regarding the facts in this omplaint under Bureau of
                       Prisons regulations? YES L__) NO

                 2. If so, did you (check ALL that apply):
                        _ _ file a request or appeal to the Ward n                     - - - - - - date
                        _ _ appeal to the Regional Director                            - - - - - - date
                        _ _ appeal to the Office of General Co sel                     - - - - - - date
                 3. ATTACH a copy of each grievance or ap eal orm you filed and the prison's
                      response(s) to each grievance or appeal.




                                                         Page 4 of 8
Case: 5:19-cv-00452-DCR-MAS Doc #: 1 Filed: 11/15/19 Page: 5 of 8 - Page ID#: 5



 I
~BI>$ 520 (Rev. 02/14) Complaint under §1983 or Bivens Action
 !/ ,. I
 '    I,



 :            4. What was the result?
 j                                      --------+---If------------
 l
 1
 !   :!
 i
 '
      I       5. If you did not file a grievance, why not? - + - - - r t - - - - - - - - - - - -
 '
 !    I
 i
 i

 i
      i
 !    :    B. State Prisoners answer the following:
 I   :i
                  1.     Did you file a grievance regarding hese acts under Kentucky Department
 i                       of Corrections CPP 14.6 or an appt al of disciplinary decision to the
                                                         YES L _J NO L_)
 ;
                         warden under CPP 15.6?
 l
 i

      i           2.     If you filed a grievance under CPP 14.6, lid you (check ALL that apply):
 I    I

      '                                                                               ____ date
 i    i,          __     file a grievance and seek an inform 11 resi lution
      '1
                  __     request a hearing from the Grievan e Co nmittee              - - - - date
                  __     appeal to the Warden                                         - - - - date
                  __     appeal to the Commissioner                                   ____ date
 I


                  Did you file an appeal of a disciplinary de, is ion o the warden under CPP 15 .6?
                                 YES L_) NO L_)
                                                                                ____ date

                  3.     ATTACH a copy of each grievance or a peal form you filed and the
                         prison's response(s) to each grieva1 ce ot lappeal.

                  4.     What was the result? - - - - - + - - - 1 1 - - - - - - - - - - - -



      I

      1,
      !
      i           5.     If you did not file a grievance, why not?
     ,I
      I

 i
      I,

      I



                                              Page 5 of 8
Case: 5:19-cv-00452-DCR-MAS Doc #: 1 Filed: 11/15/19 Page: 6 of 8 - Page ID#: 6



 .    '     i
~D · 520 (Rev. 02/14) Complaint under §1983 or Bivens Action
 11        i    I
9)1                 County or City Prisoners answer the following:
 11.                Is there a grievance/appeal policy at your jail?
 [f·, ·             ATTACH a copy of the grievance/appeal policy t                                                                               If not,
 !                   briefly describe the grievance/appeal polic belo




           '
           I
                        3. Did you file a grievance regarding these fa ts?                               YES      {r) NO             (__)
          .I
           I           4. If you filed a grievance:
           l1
          .I
                        a. What steps did you take to use the grievan e pr ess?                                     L [c,o} o (Jl'i el#"'v1ce
                                    J                                                                                                        J




                       c. If unsuccessful, did you file an appeal?
                       d. What was the result? --+--""--'-'---.......,..<...L..1...-"--...J:.4~--=....:..-'--------""-+'4"""--'--"""-''-----"~'-'-'--'--
                             jk,_

                       e. Did you take any further steps in the griev nee
                                YES (__) NO (__)                              NO MO                      ILABLE (__0-
                       f.   What was the result? ---------+-------¼-----------




                    5. If you did not file a grievance, why not?: - - - + - - - - - 1 1 - - - - - - - - - -




                                                                        Page 6 of 8
                  ,,
Case: 5:19-cv-00452-DCR-MAS Doc #: 1 Filed: 11/15/19 Page: 7 of 8 - Page ID#: 7



 I
  I
 !
~WR ii 520 (Rev. 02/14) Complaint under §1983 or Bivens Action
 :I
  I!'
 1v.1:
 !
                       OTHER LAWSUITS
             '

 i                     A.       Have you filed any other lawsuit dealing , vith t ae same facts raised in this
 !

 I                              action? YES (__J N O ~

 !    I
                       B.       If your answer to question A is YES, desc ibe ti e lawsuit in the space below.
 !

 i
      '                         If you filed more than one other lawsuit, p ovidc the same information for each
 '                              other lawsuit on additional sheets of paper
          I

          i
          I                     1. PARTIES:
          I

                                Plaintiff:
 ';                             Defendant( s):
 I
 I    :I
 :        i
      ,I
          i

      : ),                     2. COURT: (name the district for a federal     COUfl   or the county for a state court)
 i

          I                     3. CASE NO.:                                   DJ rrEFILED:
                                4. OUTCOME: (is the case still pending? !Was i dismissed? being appealed?)
 I




 :
 I        I


                                5. DATE OF nIDGMENT, DISMISSAL, or Al !PEAL:
                 I:

                       C. List any other lawsuits that you have filed in any st: e or federal court:

                            1. Plaintiff                     vs. Defendan (s)
                               Court Name:                                                  Case No.:
                               Nature of Claim:                                             Date Filed:
          !·
      : I
                               Outcome:                                                     Date:
!
                            2. Plaintiff                    vs. Defendant s)
                               Court Name:                                                  Case No.:
!I
                               Nature of Claim:                                             Date Filed:
I!                             Outcome:                                                     Date:
i
I
      , !I



i
I
      : Ii
 I                                                          Page 7 of 8
!         1:

i'        !,

I
                Case: 5:19-cv-00452-DCR-MAS Doc #: 1 Filed: 11/15/19 Page: 8 of 8 - Page ID#: 8
.   '   '   .


                 · DK 520 (Rev. 02/14) Complaint under§ 1983 or Bivens Action
                 1
                     1   'I    I




                                      3. Plaintiff _ _ _ _ _ _ vs. Defendant s) _ _ _ _ _ _ _ _ _ _ __
                                         Court Name:   ----------+----11--
                                                                                            Case No.: - - - - -
                                         N ature of Claim:   ----------+-----11--           Date Filed: - - - - -
                                         Outcome:                                           Date: - - - - - - -
                                                    ---------------

                 !         I Relief:
                 if",!
                 iI . ~ State exactly what you want the Court to do for y u.          don't need t-emake legal
                arku • ents or refer to any cases or statutes, just explain w         want to happen if you prevail
                 1
                o y~ claim.
                         ''
                          I.
                         . I
                         :i




                 I
                 1I                Review this Form

                  :1 .: i Please take a moment to go back and review your espo ses to each of the questions.
                I~m.~ iately below you are required to certify under pena ty of erjury that the information you
                           1
                h~e ~ovided in this form is correct to the best of your owle ge, so please make sure that
                ydur, :sponses fully and accurately explain your claim.


                                                               CERTIFICATIO

                         Pursuant to 28 U.S.C. § 1746, I declare under p nal
                         • 1                                                          of perjury that the foregoing is
                 1
                     e: ,de ect.

                                                                     -   Prison ID#
                                                                                            AlnV  I•
                                                                                              Date ·
                                                                                                        211n

                                                              Plaintiffs Address:



                                                                    Page 8 of 8
